Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 1 of 22   PageID #: 3086



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            )    CR. NO. 07-00608 HG
                                     )    CR. NO. 14-00469 HG
                  Plaintiff,         )
                                     )
            vs.                      )
                                     )
JON DECANO, also known as Jon        )
Darren Maglangit,                    )
                                     )
                  Defendant.         )
                                     )

   ORDER DENYING DEFENDANT’S SECOND MOTION TO REDUCE SENTENCE(S)
 UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 270 in
         07-cr-00608 HG and ECF No. 88 in 14-cr-00469 HG)


      Defendant is currently incarcerated at the United States

Penitentiary Tucson in Arizona with a projected release date of

November 12, 2025.

      Defendant has filed a Motion seeking immediate release

pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A).

Defendant seeks release due to the COVID-19 pandemic.

      The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).

      Defendant’s MOTION TO REDUCE SENTENCE(S) UNDER THE FIRST

STEP ACT (COMPASSIONATE RELEASE) (ECF No. 270 in 07-cr-00608 HG

and ECF No. 88 in 14-cr-00469 HG) is DENIED.


                            STANDARD OF REVIEW


      A judgment of conviction that includes a sentence of


                                      1
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 2 of 22   PageID #: 3087



imprisonment constitutes a final judgment and may not be modified

by a district court except in limited circumstances.             Dillon v.

United States, 560 U.S. 817, 824-25 (2010).

      On December 21, 2018, Congress passed the First Step Act of

2018.    PL 115-391, December 21, 2018, 132 Stat. 5194.          The First

Step Act amended 18 U.S.C. § 3582(c), the statute governing the

limited circumstances under which the trial court may evaluate a

motion for reduction of sentence.

      The First Step Act altered the statute in Section

3582(c)(1)(A) to allow a defendant to request the trial court

reduce his sentence through a motion for compassionate release,

but the statute requires the defendant to first present his

request for release to the Bureau of Prisons.           18 U.S.C. §

3582(c)(1)(A).

      18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, provides, in pertinent part:

      [T]he court, upon motion of the Director of the Bureau
      of Prisons, or upon motion of the defendant after the
      defendant has fully exhausted all administrative rights
      to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant’s behalf or the lapse of 30
      days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may
      reduce the term of imprisonment...after considering the
      factors set forth in section 3553(a) to the extent that
      they are applicable, if it finds that—

            (i)   extraordinary and compelling reasons warrant
                  such a reduction;
      ...
                  and that such a reduction is consistent with
                  applicable policy statements issued by the
                  Sentencing Commission.


                                      2
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 3 of 22   PageID #: 3088



      18 U.S.C. § 3582(c)(1)(A).


       SECTION 3582(c)(1)(A) AS AMENDED BY THE FIRST STEP ACT

      A.    Mandatory Procedural Requirement


      The statute allows the Court to consider a defendant’s

request for compassionate release only after the defendant has

first presented his request to the Bureau of Prisons (“BOP”).              18

U.S.C. § 3582(c)(1)(A); United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020).

      The Parties agree that Defendant has complied with the

procedural requirement of 18 U.S.C. § 3582(c)(1)(A) and that the

Court may consider the motion for compassionate release.


      B.    Merits Of Defendant’s Request For Compassionate Release


      If a defendant has complied with the mandatory procedural

requirement set forth in 18 U.S.C. § 3582(c)(1)(A), the District

Court may reduce a term of imprisonment, including the grant of

compassionate release, upon finding “extraordinary and compelling

reasons” consistent with applicable policy statements of the

Sentencing Commission.

      The Sentencing Commission’s policy statement is provided in

United States Sentencing Guidelines § 1B1.13:

      [T]he court may reduce a term of imprisonment (and may
      impose a term of supervised release with or without
      conditions that does not exceed the unserved portion of
      the original term of imprisonment) if, after
      considering the factors set forth in 18 U.S.C. §
      3553(a), to the extent that they are applicable, the

                                      3
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 4 of 22   PageID #: 3089



      court determines that—

            (1)(A)      Extraordinary and compelling reasons
                        warrant the reduction; or

                (B)     The defendant (i) is at least 70 years
                        old; and (ii) has served at least 30
                        years in prison pursuant to a sentence
                        imposed under 18 U.S.C. § 3559(c) for
                        the offense or offenses for which the
                        defendant is imprisoned;

            (2)         The defendant is not a danger to the
                        safety of any other person or to the
                        community, as provided in 18 U.S.C. §
                        3142(g); and

            (3)         The reduction is consistent with this
                        policy statement.

      U.S.S.G. § 1B1.13.

      If Defendant is not 70 years of age and was not sentenced

pursuant to 18 U.S.C. § 3559(c), Defendant is only entitled to

relief if he demonstrates:

      (1)   extraordinary and compelling reasons warrant a sentence
            reduction;

      (2)   he is not a danger to the safety of others or the
            community; and,

      (3)   any requested reduction is consistent with the policy
            statement.

      United States v. Gill, 2020 WL 2084810, *2 (E.D. Cal. Apr.

30, 2020).


      C.    Extraordinary And Compelling Reasons


      The Sentencing Commission’s Commentary Application Notes for

Guideline § 1B1.13 provides the definition of “extraordinary and

compelling reasons.”      The Court agrees with the majority of the

                                      4
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 5 of 22   PageID #: 3090



district courts in the Ninth Circuit that have concluded that

Section 1B1.13 and its definition of “extraordinary and

compelling reasons” applies to motions for compassionate release

even though the sentencing guideline was not separately amended

following the passage of the First Step Act.           See Riley v. United

States, 2020 WL 1819838, *8 (W.D. Wash. Apr. 10, 2020)

(collecting cases); United States v. Shields, 2019 WL 2359231, *4

(N.D. Cal. June 4, 2019).

      Sentencing Guideline Section 1B1.13’s Commentary Application

Notes explain that extraordinary and compelling reasons exist

when:

      (A)   Medical Condition of the Defendant.–

            (i)   The defendant is suffering from a terminal illness
                  (i.e., a serious and advanced illness with an end
                  of life trajectory). A specific prognosis of life
                  expectancy (i.e., a probability of death within a
                  specific time period) is not required. Examples
                  include metastatic solid-tumor cancer, amyotrophic
                  lateral sclerosis (ALS), end-stage organ disease,
                  and advanced dementia.

            (ii) The defendant is—

                  (I)         suffering from a serious physical or
                              medical condition,

                  (II)        suffering from a serious functional or
                              cognitive impairment, or

                  (III)       experiencing deteriorating physical or
                              mental health because of the aging
                              process,

                  that substantially diminishes the ability of the
                  defendant to provide self-care within the
                  environment of a correctional facility and from
                  which he or she is not expected to recover.


                                      5
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 6 of 22   PageID #: 3091



      (B)   Age of the Defendant.–The defendant (i) is at least 65
            years old; (ii) is experiencing a serious deterioration
            in physical or mental health because of the aging
            process; and (iii) has served at least 10 years or 75
            percent of his or her term of imprisonment, whichever
            is less.

      (C)   Family Circumstances.–
            (i) The death or incapacitation of the caregiver of
                 the defendant’s minor child or minor children.

            (ii) The incapacitation of the defendant’s spouse or
                 registered partner when the defendant would be the
                 only available caregiver for the spouse or
                 registered partner.

      (D)   Other Reasons.—As determined by the Director of the
            Bureau of Prisons, there exists in the defendant’s case
            an extraordinary and compelling reason other than, or
            in combination with, the reasons described in
            subdivisions (A) through (C).

      U.S.S.G. § 1B1.13 cmt. n.1.

      The Court has the discretion to determine whether other

extraordinary and compelling reasons exist, as stated in

paragraph (D), when ruling on motions for compassionate release.

United States v. Brooker, 976 F.3d 228, 236-37 (2d Cir. 2020);

United States v. Hernandez, 2020 WL 3453839, at *4 (D. Haw. June

24, 2020).


                            PROCEDURAL HISTORY

I.    07-CR-00608 HG: PROCEDURAL HISTORY OF DEFENDANT’S FEDERAL
      DRUG CONVICTION

      On November 28, 2007, a grand jury returned an Indictment

charging Defendant Decano and a co-defendant with crimes relating

to the distribution of methamphetamine in Hawaii.           (United States

v. Jon Decano, Crim. No. 07-00608 HG, ECF No. 1).

                                      6
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 7 of 22   PageID #: 3092



      Defendant was charged with the following two counts:

      Count 1:     From a time unknown to the Grand Jury but through
                   on or about September 29, 2005, Defendant Decano
                   and a co-Defendant did knowingly and intentionally
                   combine, conspire, confederate and agree with each
                   other and another individual, charged in another
                   case, to distribute and possess with intent to
                   distribute, 50 grams or more, that is,
                   approximately 170 grams of methamphetamine in
                   violation of 21 U.S.C. §§ 846, 841(a)(1), and
                   841(b)(1)(A).


      Count 2:     On or about September 29, 2005, Defendant Decano
                   and his co-defendant did knowingly and
                   intentionally distribute more than 50 grams, that
                   is, 170 grams of methamphetamine in violation of
                   21 U.S.C. §§ 841(a)(1) and (b)(1)(A).

      (Id.)
       ---
      On November 26, 2007, Defendant Decano pled guilty to Count

1 of the Indictment.      (ECF Nos. 19, 20, 21, & 32).

      In December of 2007, while on pre-trial release prior to

sentencing, Defendant admitted to violating a condition of pre-

trial release by using cocaine.        (ECF Nos. 23 & 29).

      At Defendant’s sentencing on March 13, 2008, Defendant was

sentenced to 36 months imprisonment and 5 years supervised

release.      (ECF Nos. 52 & 50).

      Defendant was granted permission to self surrender to the

institution designated by the Bureau of Prisons.           On April 14,

2008, prior to Defendant Decano’s self surrender date, Defendant

again used cocaine in violation of the terms of his release.

(ECF No. 58).

      The Court held a hearing on May 1, 2008 and found the


                                      7
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 8 of 22   PageID #: 3093



Defendant in violation of his release conditions.           (ECF No. 71).

Defendant was remanded to the custody of the U.S. Marshal to

begin serving his sentence.        (Id.)

      On August 12, 2008, the Court granted the Government’s

motion to reduce Defendant’s sentence pursuant to Fed. R. Crim.

P. 35(b), based on his continuing cooperation, from 36 months to

24 months of confinement.       (ECF No. 131).

      On May 5, 2010, Defendant Decano completed his term of

imprisonment and commenced his term of supervised release.

      During Defendant’s term of supervised release, he was found

to have violated his conditions of supervised release five times.

The violations included an arrest for driving under the influence

of an intoxicant.      (ECF No. 226 at p. 2).

      The Court revoked Defendant’s supervised release, and

sentenced Defendant Decano to three months imprisonment, to be

followed by 18 months of supervised release.           (ECF No. 230).

      On October 25, 2013, Defendant commenced his second term of

supervised release.


II.   14-CR-00469 HG: PROCEDURAL HISTORY OF DEFENDANT’S SECOND
      FEDERAL CONVICTION FOR CONSPIRACY TO DISTRIBUTE
      METHAMPHETAMINE


      While Decano was serving his term of supervised release in

07-cr-00608 HG, the grand jury returned an Indictment on March

13, 2014, charging Defendant Decano with the three counts

relating to methamphetamine distribution in 14-cr-00338 HG.              (See

                                      8
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 9 of 22   PageID #: 3094



Indictment in 14-cr-00338 HG, ECF No. 1).          The 14-cr-00338 HG

case was dismissed when the Government charged the Defendant with

the same general conduct in an Information in another proceeding,

United States v. Jon Decano, 14-cr-00469 HG.           (See Superseding

Information in 14-cr-00469 HG, ECF No. 10).

      In 14-cr-00469 HG, Defendant was charged as follows:

      Count 1:    From on or about December 14, 2013, and continuing
                  to on or about January 10, 2014, Defendant Decano
                  did knowingly and intentionally conspire with
                  others, known and unknown, to distribute and
                  possess with intent to distribute, 50 grams or
                  more of methamphetamine in violation of 21 U.S.C.
                  §§ 846, 841(a)(1), and 841(b)(1)(A).

      (Id.)

      On June 25, 2014, Defendant Decano pled guilty to the single

count in the Superceding Information in 14-cr-00469 HG.             (14-cr-

00469 HG, ECF Nos. 13-18).

      At Defendant Decano’s sentencing in case 14-cr-00469 HG on

August 17, 2015, Defendant Decano was in Criminal History

Category III with a Total Offense Level of 31.           (Presentence

Report (“PSR”) at pp. 7-10, 14-cr-00469 HG, ECF No. 62).

Defendant Decano’s sentencing guideline range was 135 months to

168 months, and the statutory minimum term of imprisonment was 20

years imprisonment. (Id. at ¶¶ 76, 77).          The Court granted the

Government’s Motion for Downward Departure, and Defendant Decano

was sentenced to 140 months imprisonment and 10 years of

supervised release.      (14-cr-00469 HG, ECF No. 66).

      On the same date, Defendant was sentenced for violating the


                                      9
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 10 of 22    PageID #: 3095



 terms of his supervised release in 07-cr-00608 HG.           The Court

 sentenced Defendant Decano to 24 consecutive months of

 imprisonment for his supervised release violations.              (07-cr-00608

 HG, ECF No. 259).

       Defendant’s total sentence for both cases was for 164 months

 imprisonment.

       On September 11, 2015, Defendant Decano filed a Notice of

 Appeal with the Ninth Circuit Court of Appeals.           (14-cr-00469 HG,

 ECF No. 67).

       On May 22, 2017, the Ninth Circuit Court of Appeals affirmed

 Decano’s conviction and sentence.         (14-cr-00469 HG, ECF No. 78).


 III. PROCEDURAL HISTORY OF DEFENDANT’S MOTION FOR COMPASSIONATE
      RELEASE


       On October 13, 2020, Defendant filed his first MOTION FOR

 IMMEDIATE RELEASE UNDER THE FIRST STEP ACT (COMPASSIONATE

 RELEASE).    (07-cr-00608, ECF No. 264; 14-cr-00469, ECF No. 79).

       On November 4, 2020, the Government filed its response to

 Defendant’s first Motion.       (07-cr-00608, ECF No. 267; 14-cr-

 00469, ECF No. 85).

       On November 17, 2020, Defendant filed his Motion to Withdraw

 his Motion for Compassionate Release, which was granted.             (07-cr-

 00608, ECF No. 268-69; 14-cr-00469, ECF No. 86-87).

       On January 20, 2021, Defendant Decano filed his SECOND

 MOTION FOR COMPASSIONATE RELEASE.         (07-cr-00608, ECF No. 270; 14-

 cr-00469, ECF No. 88).
                                      10
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 11 of 22   PageID #: 3096



       On February 2, 2021, the Government filed its Response to

 Defendant Decano’s Second Motion for Compassionate Release.             (07-

 cr-00608; ECF No. 276, 14-cr-00469, ECF No. 95).

       On February 8, 2021, Defendant Decano filed his Reply.            (07-

 cr-00608, ECF No. 277; 14-cr-00469, ECF No. 96).

       The Court elects to decide the matter without a hearing

 pursuant to District of Hawaii Local Rule 7.1(c).


                                  ANALYSIS


       Defendant Decano is 50 years old.        Defendant is currently

 incarcerated at the United States Penitentiary Tucson in Arizona.

 Defendant bears the burden to demonstrate that extraordinary and

 compelling reasons exist that warrant immediate release from

 incarceration.     United States v. Greenhut, 2020 WL 509385, *1

 (C.D. Cal. Jan. 31, 2020).

       A defendant’s general concerns about potential exposure to

 COVID-19 while incarcerated do not meet the criteria for

 extraordinary and compelling reasons for a reduction in sentence.

 United States v. Eberhart, 448 F.Supp.3d 1086, 1089-90 (N.D. Cal.

 Mar. 25, 2020); United States v. Carver,            F.Supp.3d      , 2020

 WL 1892340, *3 (E.D. Wash. Apr. 8, 2020).

       The Centers for Disease Control (“CDC”) has identified

 certain categories of individuals that are at a higher risk for

 severe illness due to COVID-19.        The list includes people with

 conditions such as: chronic lung disease, moderate or serious

 asthma, serious heart conditions, obesity, chronic kidney disease
                                 11
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 12 of 22   PageID #: 3097



 requiring dialysis, liver disease, diabetes, or individuals who

 are immunocompromised.      See United States v. Jones, Crim. No. 13-

 00860 LEK-03, 2020 WL 2331678, *5 (D. Haw. May 11, 2020).


 I.    Medical Condition

       A.    Current Centers For Disease Control Standards And
             Defendant’s Medical Concerns

       Defendant Decano states he suffers from chronic asthma.            He

 also states he has gout, joint pain (“arthorapathy”), high

 cholesterol (“hyperlipidemia”), fatty tissue (“benign lipmatous

 neoplasm”), foot deformities, and a sore throat (“acute

 pharyngitis”).     (Def.’s Motion for Compassionate Release at p. 9

 in 14-cr-00469, ECF No. 88-1).

       The Centers for Disease and Control (“CDC”) identified

 moderate-to-severe asthma as a medical condition that might place

 an individual at increased risk for complications from COVID-19.

 (https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions

 /people-with-medical-conditions.html?CDC AA refVal=https%3A%2F%2F

 www.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2F

 groups-at-higher-risk.html, last visited 03/19/21).


       B.    Defendant Has Contracted And Recovered From COVID-19,
             And Defendant Has Received the COVID-19 Vaccine


       On December 15, 2020, Defendant Decano tested positive for

 COVID-19.    (Attached as Ex. A to Def.’s Motion, at p. 7, ECF No.

 92 in 14-cr-00469 HG).      Defendant Decano states that the BOP has

 declared him “recovered” from COVID-19.         (Def.’s Reply at p. 9,
                                      12
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 13 of 22    PageID #: 3098



 ECF No. 96 in 14-cr-00469 HG).

       It is not yet clear what the possibility of COVID-19 re-

 infection would entail, but the fact that Defendant has already

 contracted COVID-19 and recovered counsels against a finding of

 extraordinary and compelling circumstances to warrant granting

 immediate release.     United States v. Ofa, Crim. No. 17-00145 JMS-

 01, 2020 WL 4496497, *2-*3 (D. Haw. Aug. 4, 2020).           Numerous

 courts have concluded that the dangers associated with COVID-19

 are not a ground for relief for someone who already had the

 disease and recovered.      United States v. Molley, Crim. No. 15-

 0254 JCC, 2020 WL 3498482, *2 (W.D. Wash. June 29, 2020); United

 States v. Zubkov, 460 F. Supp. 3d 450, 455 (S.D.N.Y. May 18,

 2020).

       As of February 5, 2021, Defendant Decano states he received

 both doses of the Pfizer-BioNTech COVID-19 vaccine.              (Def.’s

 Reply at p. 7, in 14-cr-00469, ECF No. 96).

       Defendant Decano claims he suffers from residual side

 effects from recovering from COVID-19 and from the two doses of

 the COVID-19 vaccine.      Defendant Decano has provided no medical

 records to support these claims.          Defendant Decano has not shown

 that the side effects, if any, from recovering from COVID-19 or

 from receiving the vaccine cannot be treated by the BOP medical

 facilities.

       Defendant has received the COVID-19 vaccine ahead of many

 others in the general public.       Defendant Decano has more


                                      13
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 14 of 22   PageID #: 3099



 protection against contracting COVID-19 than the majority of the

 people in the country as they have not received the COVID-19

 vaccine.    The fact that Defendant Decano received the COVID-19

 vaccine is a factor against a finding of extraordinary and

 compelling circumstances to warrant granting immediate release.


       C.    Medical Conclusion


       Defendant is 50 years old.       The CDC recognizes that the risk

 of developing severe illness from COVID-19 increases with age.

 Those 65 years of age or older are at increased risk and those 85

 years and older at the greatest risk.         (https://www.cdc.gov/

 coronavirus/2019-ncov/need-extra-precautions/older-adults.html,

 last visited 3/19/21).      Defendant’s age does not place him in a

 category of increased risk of complications due to COVID-19.

       Defendant Decano’s medical records demonstrate that he is

 prescribed an albuterol inhaler and a Mometasone Furoate inhaler

 for his asthma.     (BOP Medical Records, attached as Exhibit B to

 Def.’s Motion, at pp. 3-5 & 11, ECF No. 94 in 14-cr-00469 HG).

       A review of Defendant’s medical records demonstrates there

 has been no diagnosis of moderate or severe asthma that would

 support his immediate release.        As of June 1, 2020, Defendant’s

 asthma was determined to be controlled.         (Id.
                                                  --- at p. 5).     As of

 October 9, 2020, Defendant Decano stated that he had no night-

 time symptoms, no wheezing, no shortness of breath, or any

 coughing due to his asthma.       (BOP Medical Records, attached as

                                      14
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 15 of 22   PageID #: 3100



 Exhibit A to Def.’s Motion, at p. 18, ECF No. 92 in 14-cr-00469

 HG).

        Defendant’s other medical conditions do not place him at a

 higher risk for severe illness.        The BOP is providing treatment

 to Defendant for his conditions.          Defendant Decano is proscribed

 Allopurinol and Ibuprofen for his gout, arthropathy, and foot

 pain.       (Id. at p. 19).   He is prescribed Atorvastatin for his

 hyperlipidemia.       (Id.)

        Defendant Decano has received the COVID-19 vaccine.          The

 Defendant’s medical records demonstrate that he has received and

 continues to receive appropriate medical care by the BOP.

 Conditions that can be managed in prison are not a basis for

 compassionate release.        United States v. Kazanowski, Crim. No.

 15-00459 DKW-05, 2020 WL 3578310, *9 (D. Haw. July 1, 2020)

 (citing U.S.S.G. § 1B1.13 cmt. N.1(A)).


 II.    Section 3553(a) Factors And Defendant’s History and
        Characteristics

        A.      History and Characteristics


        In order to be eligible for compassionate release, Defendant

 must establish that release is appropriate pursuant to the

 factors set forth in 18 U.S.C. § 3553(a) and that he is not a

 danger to the safety of others or the community.           18 U.S.C. §

 3582(c)(1)(A); U.S.S.G. § 1B1.13(2).

        The Section 3553(a) factors include the nature and

 circumstances of the offense, the history and characteristics of

                                      15
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 16 of 22   PageID #: 3101



 the defendant, and the need for the sentence imposed.

       Defendant Decano is currently serving a term of imprisonment

 for his second federal felony conviction for conspiracy to

 distribute large quantities of methamphetamine into the

 community, and a consecutive term of 24 months imprisonment for

 his violations of supervised release on his earlier conviction.

       In 2007, Defendant Decano was convicted in a prior drug

 trafficking conspiracy in federal court in United States v. Jon

 Decano, 07-cr-00608 HG.      Prior to beginning serving his sentence,

 he violated the conditions of release twice by using cocaine.

 Defendant Decano subsequently violated his terms of supervised

 release five times, including an arrest for driving under the

 influence.    Defendant had his supervised release revoked and was

 given an additional term of supervised release. (07-cr-00608 HG,

 ECF No. 230).     Defendant Decano violated his term of supervised

 release again by his drug trafficking crimes in 14-cr-00469 HG.

 His supervised release was revoked and he was sentenced to 24

 consecutive months imprisonment.          (07-cr-00608 HG, ECF Nos. 259,

 260).

       While Defendant was on supervised release following his

 earlier conviction in 07-cr-00608 HG, in 2014, Defendant was

 charged a second time with trafficking methamphetamine.            The

 Presentence Investigation Report in 14-cr-00469 HG reflects that

 Defendant sold more than a pound of highly pure methamphetamine

 to a confidential source two to three months after he commenced


                                      16
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 17 of 22   PageID #: 3102



 his second term of supervised release.         Defendant Decano was held

 responsible for 558.1 grams of highly pure methamphetamine.             (PSR

 ¶ 23 in 14-cr-00469 HG, ECF No. 62).


       B.    First Step Act’s Change as to Sentencing Enhancements
             for Prior Drug Convictions Pursuant to 21 U.S.C. § 851


       Following Defendant’s sentencing in his second federal drug

 charge, 14-cr-00469 HG, the First Step Act of 2018 reduced the

 mandatory minimum sentence that applied to defendants who had

 previously been convicted of a drug trafficking offense pursuant

 to 21 U.S.C. § 851.      The First Step Act lowered the mandatory

 minimum from 20 years to 15 years.        First Step Act of 2018, Pub.

 L. No. 115-391, 132 Stat. 5194, § 401(c).

       Defendant Decano argues in his Motion for Compassionate

 Release that the Court should lower his sentence based on the

 change of the mandatory minimum of sentence enhancements of prior

 convictions.

       Congress, however, did not make the provision of the First

 Step Act retroactive.      United States v. Johnson, 2021 WL 409830,

 *7 (W.D. Pa. Feb. 5, 2021).       A defendant is not entitled to re-

 sentencing pursuant to the First Step Act’s change of the

 mandatory minimums for prior convictions.         United States v.

 Maddox, 2021 WL 77219, *3 (E.D. Tenn. Jan. 8, 2021).             The First

 Step Act specifically provides that such amendments are only to

 apply if the sentence has not been imposed as of the Act’s

 enactment.    First Step Act of 2018, Pub. L. No. 115-391, 132

                                      17
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 18 of 22   PageID #: 3103



 Stat. 5194, § 402(c).      Defendant was sentenced before the Act’s

 enactment and the change in law of the mandatory minimum for a

 prior conviction from 20 years to 15 years does not apply

 retroactively in a motion for compassionate release.             United

 States v. Welker,         F. Supp. 3d        , 2020 WL 7091540, *3 (C.D.

 Ill. Dec. 4, 2020).

       Defendant also has not established that the change in the

 mandatory minimum would result in a lower sentence even if

 Defendant were eligible for re-sentencing.

       Defendant Decano was not subject to a mandatory minimum at

 sentencing in 14-cr-00469 HG.       The Government filed a Motion for

 Downward Departure and so Defendant was not subject to the

 sentencing enhancement the Government filed pursuant to 21 U.S.C.

 § 851.   (Gov’t Motion at pp. 3-4, in 14-cr-00469 HG, ECF No. 37).

 Due to the Government’s Downward Departure Motion, the guideline

 range was 135 to 168 months imprisonment rather than the

 statutory mandatory minimum of 240-months imprisonment.             (PSR ¶

 77, in 14-cr-00469 HG, ECF No. 62).        The Court granted the

 Government’s Motion for Downward Departure and sentenced

 Defendant Decano within the sentencing guideline range to 140

 months for his conviction in 14-cr-00469 HG.

       Defendant’s Motion for Compassionate Release ignores the

 fact that the 240-month statutory mandatory minimum was not

 applied to enhance Defendant Decano’s sentence.           The First Step

 Act of 2018’s change to the statutory mandatory minimum sentences


                                      18
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 19 of 22   PageID #: 3104



 does not apply retroactively, and even if it did, it is not

 relevant here.     Defendant Decano was not sentenced pursuant to a

 statutory mandatory minimum.       Defendant’s arguments regarding the

 change in the mandatory minimum sentence from 240-months to 180-

 months are misplaced.


       C.    Portion Of Sentence Served


       A review of the caselaw demonstrates that the portion of the

 sentence already served by the defendant is a necessary factor

 for the Court to consider in evaluating compassionate release.

 United States v. Connell,          F.Supp.3d.       , 2020 WL 2315858, at

 *6 (N.D. Cal. May 8, 2020).       The amount of time served of the

 originally imposed sentence must be considered pursuant to

 Section 3553(a) to ensure that the amount of time adequately

 reflects the seriousness of the offense, deters criminal conduct,

 and protects the public.       United States v. Barber, 466 F. Supp.

 3d 1127 (D. Ore. 2020).

       Defendant received a 140-month sentence for his drug

 conviction in 14-cr-00469 HG, and a consecutive 24-month sentence

 for his violations of supervised release in 07-cr-00608 HG.

 Defendant received a total sentence of 164 months.           His projected

 release date is November 12, 2025.        As of the date of this Order,

 Defendant has approximately 57 months remaining before his

 projected release date.




                                      19
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 20 of 22   PageID #: 3105



       D.    Appropriateness of Immediate Release


       The Court finds that the nature and circumstances of

 Defendant’s offense weigh in favor of his sentences of 164 months

 imprisonment.     Defendant is currently serving a sentence for

 conspiring to distribute large quantities of methamphetamine in

 the community along with his sentence for his multiple violations

 of the terms of his supervised release.

       Defendant’s history and characteristics also do not favor a

 reduced sentence.     Defendant Decano has been convicted in two

 federal felony drug trafficking conspiracies involving

 methamphetamine.

       Defendant Decano has a history of violating conditions of

 release and post-imprisonment supervised release.           Defendant has

 been given numerous chances for rehabilitation but has continued

 to commit crimes.     Defendant started his drug trafficking in 14-

 cr-00469 HG shortly after his release for a violation of

 supervised release in 07-cr-00608 HG.         Defendant Decano’s

 continuous string of crimes starting with his 2007 conviction

 establishes his danger to the community.


 III. Summary Of Medical Conclusion And Section 3553(a) Factors


       Defendant has not established a basis for compassionate

 release for medical reasons.       The record does not demonstrate

 that he is suffering from a terminal health condition or a

 condition that substantially interferes with his ability to

                                      20
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 21 of 22   PageID #: 3106



 provide self-care while incarcerated.         Defendant has contracted

 and recovered from COVID-19.       He has received both doses of the

 Pfizer COVID-19 vaccine.       The record demonstrates that Defendant

 has received and continues to receive appropriate medical care

 while incarcerated.

       Defendant has more than four years left of his 164-month

 sentences.    Defendant is serving a sentence for his second felony

 drug trafficking conviction.       Defendant’s prior criminal record

 and his numerous violations of his release conditions and while

 on supervised release demonstrate that he poses a danger to the

 community.    Defendant’s immediate release would not adequately

 reflect the seriousness of the offense, would not properly deter

 similar criminal conduct, and would not protect the public.             The

 factors in Section 3553(a) do not support the immediate release

 of the Defendant.

 //

 //

 //

 //

 //

 //

 //

 //

 //

 //

 //
                                      21
Case 1:07-cr-00608-HG Document 278 Filed 03/22/21 Page 22 of 22   PageID #: 3107



                                 CONCLUSION


       Defendant’s Motion To Reduce Sentence Under The First Step

 Act (ECF No. 270 in 07-cr-00608 HG and ECF No. 88 in 14-cr-00469

 HG) is DENIED.

       IT IS SO ORDERED.

       Dated: March 22, 2021, Honolulu, Hawaii.




 United States v. Jon Decano, Crim. No. 07-00608 HG; Crim. No. 14-
 00469; ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE(S)
 UNDER THE FIRST STEP ACT (COMPASSIONATE RELEASE) (ECF No. 270 in
 07-cr-00608 HG and ECF No. 88 in 14-cr-00469)
                                 22
